                              United States District Court
                            Western District of North Carolina
                                   Statesville Division

              Earl Cook,                )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )           5:20-cv-00042-KDB-DSC
                                        )
                  vs.                   )
                                        )
      United Parcel Service, Inc.,      )
                                        )
              Defendant,                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 25, 2021 Order.

                                               May 25, 2021
